Order entered November 10, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00771-CV

                       LASHONDA SMITH, Appellant

                                      V.

                       ROY GONZALEZ, III, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-16-11456

                                   ORDER

      Before the Court is court reporter Tenesa Shaw’s November 8, 2022 request

for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the record be filed no later than December 7, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE